DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: the core configured for determination of an amount of radiation reaching the core - in claim(s) 1, 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.In this case, the claim language is confusing because it is not clear  how the core would determine an amount of radiation reaching the core. Usually, and well known in the art that,  in order to determine some amount/ value, there should be some measurement device..
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Seuntjens et al. (U.S. 20150108356/ U.S. 10413754) [hereinafter Seuntjens].

For claims 1-2, 4, 6-7: Seuntjens discloses in Figs. 5A, 5C, 8, 9,  10 a calorimeter in the field of applicant’s endeavor comprising: a core; wherein an X-ray electron (radiation) impinge upon the calorimeter, the core (graphite)  and jacket (graphite) would be indicative of the temperature as the result of radiation (Abstract).
a conductive body/ shield and jacket (and a gap/ insulation between them) at least partially enclosing the core and heated to keep the temperature of the core  at a desired temperature level; and a heater/ heater wires (two conductive elements) coupled to the conductive body  to directly heat the conductive body primarily by way of electrical current passing through the conductive body (since the graphite is known to be an  electrically conductive material.
Seuntjens teaches that two conductive elements/ wires are coupled to the conductive body/ jacket enclosing the core and providing an electric current to provide resistive heating and keep the temperature of the conductive body/ core at a desired level.
For claim 3: Seuntjens teaches that conductive elements/r heating elements could be embedded in the jacket, Fig. 5C) and causing resistive heating of the conductive body.
For claim 5: in Fig. 10, Seuntjen teaches that the conductive elements could couple to the jacket and to the outer shield. 
For claims 8-11: the gap/ insulation material between the core, jacket and an outer shield is an aerogel, air or vacuum.
For claims 14-20: the first and second conductive elements coupled to the conductive body at two locations that are at opposing diameters/ opposing on a perimeter/ opposing on the length of the conductive body, see Fig. 9.

Claims 1-4, 6-10, 12-15, 18-20 is/are rejected under 35 U.S.C. 102 as 

being anticipated by Domen.

For claims 1-3, 20: Domen discloses in Fig. 1 a calorimeter comprising: a core 12; wherein an X-ray electron (radiation) impinge upon the calorimeter, the core 12 and jacket 14 would be indicative of the temperature as the result of radiation (col. 4, lines 10-29).
a conductive body/ shield 16 and jacket 14 at least partially enclosing the core and heated to keep the temperature of the core 12 at a desired temperature level (col. 5, lines 22-45); and a heater/ heater wires (two conductive elements) 28 coupled to the conductive body 16 to directly heat the conductive body 16 primarily by way of electrical current passing through the conductive body 16 and causing resistive heating (28) of the conductive body 16.
For claims 4, 13: the conductive body comprising two/ plurality of conductive bodies: shield 16, jacket 14 are enclosing the core 12, wherein the conductive body 14 is made of graphite.
For claim 6: The jacket 14 is enclosing a core 12, the shield 16 is enclosing the jacket 14 (Fig. 1).
For claim 7-10: there is a gap 18 (that could be evacuated, col. 2, line 52) between the core 12 and the conductive body 14, the gap is an air/ void spaces/ insulator, Fig. 1.
For claim 12: the core 12 is a graphite (col. 3, line 35). 
For claim 13: the conductive body 16 is a graphite (col. 3, line 31).
For claims 14, 15, 18, 19: the conductive body 16 enclosing (at least partially) the core 12, first conductive element/ wire is separated from the second conductive element/ wire by a resistive element/ heater 28, the resistive element provides heating to the conductive body 16, to provide electrical heating/ electrical current to the conductive body 16 to cause an electrical heating. 
The wires are located at first location and second location and separated from each other by the resistive element 28. The portion that contains the current path comprising a part of the length of the conductive body 16, Fig. 1.
For claim 19: the first and second conductive elements/ wires extend to the wall of the conductive body 16 and electrically couple to the conductive body/ heating element of the conductive body 16, Fig. 1.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domen (U.S. 3665762).
Domen discloses the device as stated above.
Domen does not explicitly teach the limitation of claim 5.
Official Notice is taken with respect to claim 5: having each of the conductive bodies coupled to conductive elements/ wires of the heaters to heat each conductive body, is considered to be an obvious modification of the device disclosed by Domen, so as to maintain the conductive bodies and thus, the core, at the desired temperature. It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the invention, to connect both conductive bodies to a heater (resistively heat them), so as to achieve more accurate results, since Domen’s purpose is to keep the conductive bodies at a constant temperature (Abstract, col. 2, line 47).
Domen does not explicitly teach the limitations of claim 11.
Official Notice is taken with respect to claim 11: the use of the particular material, i.e., aerogel for the insulator, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insulator disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the aerosol material to make an insulator, because both of them, the material of Domen and aerogel, would perform the same function as an insulator, if one is replaced with another.

Response to Arguments
Applicant's arguments filed 12/11/21 have been fully considered but they are not persuasive.
Applicant states that Domen does not teach two conductive elements coupled to the conductive body. This argument is not persuasive because Domen teaches a heating resistor with two wires/ conductive elements embedded, thus, substantially coupled to the conductive body. Please note, applicant does not claim that the conductive elements are to be couple to the particular location (surface, etc.,) of the conductive body.  
Furthermore: According to dictionary: the term  to couple means  participate in a transfer of electrons which causes an electric current to flow, to join for combined effect, to join; connect.

Applicant states that the device of Domen is different structurally, as concluded by comparing the drawings of Applicant to the drawings of Domen. However, this argument is not persuasive because: It is the claims that define the claimed invention, and it is claims, not specifications (thus, drawings) that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064.

Applicant states that the device of Domen is different functionally. This argument is not persuasive because functionally, the calorimeter of Domen carries the same function of determining radiation, as claimed by Applicant.

In view of the amendment Von Wald has now been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             February 19, 2021